UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LAW ENFORCEMENT ALLIANCE OF            
AMERICA, INCORPORATED,
                Plaintiff-Appellant,
                 v.                               No. 02-1461

USA DIRECT, INCORPORATED,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                           (CA-01-929)

                      Argued: January 24, 2003

                      Decided: February 19, 2003

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Richard E. Gardiner, Fairfax, Virginia, for Appellant.
John Hardin Young, SANDLER, REIFF & YOUNG, P.C., Washing-
ton, D.C., for Appellee. ON BRIEF: Joseph E. Sandler, SANDLER,
REIFF & YOUNG, P.C., Washington, D.C., for Appellee.
2      LAW ENFORCEMENT ALLIANCE OF AMERICA v. USA DIRECT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Law Enforcement Alliance of America, Inc. (LEAA), appeals the
district court’s award of summary judgment in favor of the defendant,
USA Direct, Inc., in LEAA’s action for damages arising from USA
Direct’s provision of database management services. We review a
grant of summary judgment de novo. Higgins v. E.I. DuPont de
Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988). Summary judg-
ment is appropriate only if there are no material facts in dispute and
the moving party is entitled to judgment as a matter of law. See Fed.
R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
All reasonable inferences are "viewed in the light most favorable to
the party opposing the motion." Matsushita Elec. Ind. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986).

   Although the moving party must provide more than a conclusory
statement that there are no genuine issues of material fact to support
a motion for summary judgment, it "‘need not produce evidence, but
simply can argue that there is an absence of evidence by which the
nonmovant can prove his case.’" Cray Communications, Inc. v. Nova-
tel Comp. Sys., Inc., 33 F.3d 390, 393-94 (4th Cir. 1994) (quoting
10A Charles Alan Wright, et al., Federal Practice and Procedure
§ 2720, at 10 (2d ed. Supp. 1994)); see also Celotex, 477 U.S. at 325
("[T]he burden on the moving party may be discharged by ‘showing’
—that is, pointing out to the district court—that there is an absence
of evidence to support the nonmoving party’s case."). Once the mov-
ing party has met its burden, "the nonmoving party must come for-
ward with ‘specific facts showing that there is a genuine issue for
trial.’" Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e)).
The nonmoving party’s evidence must be probative, not merely color-
able, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986), can-
not be "conclusory statements . . . without specific evidentiary
support," Causey v. Balog, 162 F.3d 795, 801-02 (4th Cir. 1998), can-
       LAW ENFORCEMENT ALLIANCE OF AMERICA v. USA DIRECT             3
not be hearsay, Evans v. Techs. Applications & Serv. Co., 80 F.3d
954, 962 (4th Cir. 1996), and must "contain admissible evidence and
be based on personal knowledge." Id.

   Having had the benefit of oral argument and having carefully con-
sidered the parties’ briefs, the record from the court below, and the
relevant legal authority, we conclude that the district court correctly
resolved the issues before it. See Law Enforcement Alliance of Am. v.
USA Direct, Inc., Civ. No. 01-929-A (E.D. Va. April 10, 2002). Find-
ing no error, we affirm the district court’s award of summary judg-
ment in favor of USA Direct.

                                                          AFFIRMED